Citation Nr: 1015828	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  03-22 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for skin rashes and 
cysts, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a stomach disorder, 
to include as due to exposure to herbicides.

3.  Entitlement to service connection for type II diabetes 
mellitus, to include as due to exposure to herbicides.

4.  Entitlement to service connection for enzyme deficiency, 
to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1968.

These matters come before the Board of Veterans' Appeals 
(Board) from May 2002, November 2002, and April 2003 rating 
decisions rendered by the Jackson, Mississippi, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In March 2005, the Board remanded these matters to the RO via 
the Appeals Management Center (AMC) for additional 
development.

On September 21, 2006, the Secretary of Veterans Affairs 
imposed a stay at the Board on the adjudication of claims 
affected by Haas v.. Nicholson, 20 Vet. App. 257 (2006).  
That decision of the United States Court of Appeals for 
Veterans Claims (Court) reversed a decision of the Board 
which denied service connection for disabilities claimed as a 
result of exposure to herbicides.  On May 8, 2008, the United 
States Court of Appeals of the Federal Circuit (Federal 
Circuit) issued its decision in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) reversing the Court's decision which had 
rejected VA's interpretation of § 3.307(a)(6)(iii) as 
requiring a service member's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation's presumption of exposure to Agent Orange.  
The appellant in Haas filed a petition for a writ of 
certiorari to the United States Supreme Court (Supreme 
Court), which was denied on January 21, 2009.  Haas v. Peake, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In light of 
the Supreme Court's denial of certiorari, VA's Office of 
General Counsel advised the Board that adjudication of the 
previously stayed cases may resume.  Thereafter, in March 
2009, the Board again remanded these matters to the RO via 
the AMC for additional development.

The issue of entitlement to service connection for 
degenerative joint disease has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board's review of the claims file reveals that further 
AMC/RO action on the claims for entitlement to service 
connection for a skin disorder, stomach disorder, type II 
diabetes mellitus, and enzyme deficiency, to include as due 
to exposure to herbicides, is necessary, even though such 
action will, regrettably, further delay an appellate decision 
in these claims.

The Veteran is seeking service connection for the above 
disabilities, in part, based on his claimed exposure to 
herbicides in service.  In a July 2001 statement, the Veteran 
asserted he was exposed to Agent Orange while serving in 
Thailand.  Service personnel records demonstrate that he was 
stationed at Takhli, Royal Thai Air Force Base from August 
1966 to August 1967 with the 355th Field Maintanence Squadron 
(PACAF).  His military occupational specialty (MOS) was 
listed as Aircraft Electrical Repairman. 

However, a memo from the Veterans Benefits Administration 
associated with the record in 2009, contained a detailed 
examination of information provided to the Compensation and 
Pension Service by the Department of Defense (DoD), which 
included a listing of herbicide use and test sites outside 
Vietnam.  It was noted that the DoD list showed only limited 
testing of tactical herbicides was conducted in Thailand from 
April 2 through September 8, 1964.  Records were noted to 
further indicate that modified RANCH HAND aircraft flew 17 
missions spraying malathion insecticide in August/September 
1963 and in October 1966.  Those facts were found not to be 
sufficient to establish tactical herbicide exposure for any 
veteran based solely on service in Thailand.  It was also 
advised that there was no presumption of secondary exposure 
based on being near or working on aircraft that flew over 
Vietnam or handling equipment once used in Vietnam. 

Thereafter, the RO found that the facts of the Veteran's case 
were not sufficient to establish herbicide exposure during 
his active service in Thailand. 

In the alternative, the Board notes that the Veteran has also 
asserted that he was sent on a temporary duty assignment 
(TDY) to Da Nang, Vietnam, in the summer of 1967 for three 
days while he was stationed in Thailand.  Service personnel 
records have been obtained and do not include any records, 
embarkation, or travel slips that reflected he was sent on 
TDY to Vietnam.  However, the Board notes that a search for 
any additional service personnel records should be conducted, 
as these claims are already being remanded for further 
development discussed below.  The Veteran should also be 
informed that he may submit copies of orders sending him on 
TDY to Da Nang in his possession or other evidence 
demonstrating he was in Da Nang for three days as he 
contends.

Service treatment records detailed that the Veteran was 
treated for a rash of the inguinal area in June 1965.  
Additional treatment notes dated in July and October 1967 
detailed findings of molluscum contagious and gonorrhea, 
noting that the Veteran was allergic to penicillin.  In June 
and July 1968, the Veteran was treated for pubic lice.  His 
July 1968 service separation examination report revealed 
normal skin, abdomen, and endocrine findings.  The examiner 
noted that the Veteran had been treated for gonorrhea in 1967 
with no complications or sequelae and had a cyst on the back 
of his right leg. 

Previously, the Board remanded the Veteran's claims in March 
2005 to afford the Veteran VA examinations and to obtain 
medical opinions as to the etiology of his claimed skin 
rashes, cysts, stomach disorders, diabetes mellitus Type II, 
and enzyme disorder.  VA examinations were conducted in July 
2005.  No current residuals of cysts or an enzyme disorder 
were diagnosed.  The July 2005 VA examination reports did 
include current diagnoses of gastroesophageal disease (GERD), 
tinea cruris, dermatophytosis of bilateral feet, fungal 
infection of toenails, and diabetes mellitus, type II.  
However, the VA physician did not provide medical opinions 
addressing the questions set out by the Board in the March 
2005 remand.  Post-service private and VA treatment records 
dated from 1990 to 2009 also reflected treatment for 
diverticulitis, diverticular disease, diabetes mellitus, 
chronic dermatitis, left hand wart, dyshidrosis, ganglion 
cysts of bilateral wrists, and dermatofibroma cyst of left 
thigh.  

In the March 2009 Board remand, the AMC/RO was instructed, 
among other things, to arrange for the Veteran's claims 
folder to be reviewed by a VA physician and requested that 
the following questions be addressed by that examiner:  a. Is 
it at least as likely as not (probability of at least 50 
percent) that any current skin disorder began in service or 
(if exposure to Agent Orange is verified) is attributable to 
herbicide exposure?  b. Is it at least as likely as not 
(probability of at least 50 percent) that the Veteran's 
diverticulitis or GERD began in service or (if exposure to 
Agent Orange is verified) is attributable to herbicide 
exposure?

Evidence of record detailed that the Veteran failed to report 
to VA skin and intestines examinations scheduled in August 
2009.  In a March 2010 statement, the Veteran's 
representative acknowledged the Veteran's failure to report 
for scheduled VA examinations but also asserted that the 
Veteran had the right to full compliance with the remand 
order from the Board, noting the March 2009 Board remand only 
sought a VA medical opinion.  

The Court has specifically mandated that a remand by the 
Board confers on the Veteran, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. 268 (1998).  The Court 
has indicated, moreover, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Thus, while the Board regrets the 
additional delay in this case, for the reasons discussed 
above, these matters must be returned to the AMC/RO to secure 
adequate VA medical opinions that comply with the Board's 
March 2005 and March 2009 remand instructions.

The claims file also reflects that the Veteran has received 
medical treatment for his claimed skin, stomach, diabetes, 
and enzyme disorders from the VA Medical Center (VAMC) in 
Biloxi, Mississippi; however, as the claims file only 
includes records from that facility dated up to May 2009, any 
additional records from that facility should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

In a September 2001 VA Form 21-4142 (Authorization and 
Consent to Release Information to the Department of VA) of 
record, the Veteran indicated that he was treated for 
intestinal symptoms at the Joellen Smith Medical Center in 
New Orleans in 1985.  While the Board recognizes that the 
AMC/RO has repeatedly sought to have the Veteran submit 
authorization to obtain these identified records, as the case 
is being remanded for further development, the AMC/RO should 
make a final attempt to obtain these private treatment 
records. 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
skin, stomach, diabetes, and enzyme 
disorders for the period from September 
1968 to the present.  Of particular 
interest are any outstanding VA records of 
evaluation and/or inpatient or outpatient 
treatment of the Veteran's claimed 
disorders from the Biloxi VAMC, for the 
period from May 2009 to the present.  Also 
of particular interest are any private 
treatment records of the Veteran's claimed 
stomach disorder from Joellen Smith 
Medical Center in New Orleans for the time 
period from January 1985 to the present.  
The Veteran should also be informed that 
he may submit copies of orders sending him 
on TDY to Da Nang in his possession or 
other evidence demonstrating he was in 
Vietnam during active service. 

After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The AMC/RO should contact NPRC or any 
other appropriate agency or facility (i.e. 
U.S. Army and Joint Services Records 
Research Center (JSRRC)) to obtain any 
additional service personnel records, 
specifically any documents like 
embarkation or travel slips, concerning 
the activities of the Veteran's assigned 
unit (355th Field Maintenance Squadron 
(PACAF)) from June 1967 to August 1967, as 
these documents may show whether he would 
have performed any TDY in Da Nang as 
described in the summer of 1967.  

All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  Thereafter, the Veteran should be 
afforded an appropriate VA medical opinion 
to determine the etiology of his claimed 
skin, stomach, type II diabetes mellitus, 
and enzyme deficiency disorders.  Prior to 
rendering the requested opinion, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

Based on a review of the claims folder and 
utilizing sound medical principles, the 
examiner is requested to answer the 
following questions:

a.  Is it at least as likely as not 
(probability of at least 50 percent) that 
any diagnosed skin disorder is 
etiologically related to his period of 
active service or (only if exposure to 
Agent Orange is verified) is attributable 
to herbicide exposure?

b.  Is it as least as likely as not (50 
percent probability or greater) that any 
diagnosed stomach disorder is 
etiologically related to his period of 
active service or (only if exposure to 
Agent Orange is verified) is attributable 
to herbicide exposure?

c.  Is it at least as likely as not (50 
percent probability or greater) that any 
diagnosed enzyme deficiency is 
etiologically related to his period of 
active service or (only if exposure to 
Agent Orange is verified) is attributable 
to herbicide exposure?



d.  Is it at least as likely as not (50 
percent probability or greater) that the 
currently diagnosed type II diabetes 
mellitus manifested during service or to a 
compensable degree within a year of his 
discharge in September 1968?

4.  The AMC/RO must review the claims file 
and ensure that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After completion of the above and any 
additional development deemed necessary, 
the AMC/RO must readjudicate the Veteran's 
claims of entitlement to service 
connection for skin disorder, stomach 
disorder, type II diabetes mellitus, and 
enzyme deficiency on the basis of all the 
evidence on file and all governing legal 
authority.  If any benefit sought on 
appeal is not granted, the Veteran and his 
representative must be provided with a 
SSOC, which should include a summary of 
all of the evidence added to the record 
since the February 2010 SSOC.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



